June 27, 2011 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated May 19, 2010 regarding the sale of the Institutional Class and Investor Class shares of Bright Rock Mid Cap Growth Fund and Bright Rock Quality Large Cap Fund, each a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are “experts” within the meaning of Section 11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. Offices in Milwaukee, Madison, Waukesha, Green Bay& Appleton, WI; and Washington, DC Godfrey & Kahn is a member of Terralex®, a worldwide network of independent law firms.
